Citation Nr: 1022624	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The veteran had active service from May 1957 to February 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The National Personnel Records Center (NPRC), in an April 
2007 reply to a records query, advised VA that the Veteran's 
records had been destroyed in the 1973 NPRC fire.  The RO 
contacted the service department to obtain information 
concerning any sick/morning reports.  However, a response was 
provided that such records were discontinued in March 1953.  
Because the Veteran's service was from 1957 to 1962, no 
records were available from his period of service.  

The RO made an administrative determination in October 2007 
that, despite all procedures to obtain military records 
having been correctly followed, the Veteran's service 
treatment records (STRs) were lost by fire, were 
unobtainable, and efforts to obtain those or substitute 
records from official sources have been exhausted.  

When a veteran's records have been destroyed, VA has an 
obligation to search for alternative records which support 
such veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Moreover, although there is a lack of STRs, or for that 
matter, service personnel records, VA regulations provide 
that service connection may be shown through other evidence.  
Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. 
§ 3.303(a) (1994).  This evidence may be private medical 
records showing treatment of the claimed disability, fellow 
service personnel statements, personal testimony, etc.  The 
evidence may also be statements provided by accredited 
military experts.

In a June 2007 submission, the Veteran informed that he was 
with the 1365th Photo Squadron, and that he had received 
annual flight physicals in August 1959 and January 1961.  
Subsequent submitted military records confirm the Veteran's 
attachment to that squadron, as a motion picture cameraman.  

In his January 2008 Notice of Disagreement with the appealed 
rating decision, the Veteran informed that he had been 
frequently exposed to loud aircraft noise for prolonged 
periods while in service.  He further noted that substantial 
hearing loss had been found upon treatment at the Long Beach, 
California, VA hospital.  In a January 2007 statement, he 
said he had only received treatment for his bilateral hearing 
loss and tinnitus at that VA facility.

A January 2008 audiology treatment record from that VA 
facility does reflect findings of right ear moderately severe 
to severe hearing loss up to 500 hertz (Hz), with profound 
hearing loss above that level in that ear.  The left ear 
showed normal hearing up to 2000 Hz, with mild sensorineural 
hearing loss above that level.  The examiner did not address 
the etiology of the Veteran's hearing loss.  

The Veteran's confirmed Air Force service, and his assertions 
of prolonged exposure to loud aircraft engine noise present 
the possibility of damage to his hearing while in service.  
The loss of the Veteran's STRs ultimately requires that 
greater credibility be lent to his own assertions of actions 
or exposures in service, in the absence of service records to 
contradict any such assertions.  

As delineated in 38 C.F.R. § 3.159(c)(4) (2009), a VA 
examination to address the question of etiology as related to 
service is required when the Veteran presents a claim for 
service connection and meets the low threshold requirements 
there is an event, injury, or disease in service; there is 
evidence of current disability; the medical evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran meets those low threshold requirements in this case, 
and has yet to be afforded an examination to address etiology 
of his claimed hearing loss and tinnitus.  A VA examination 
is thus required.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  With the Veteran's assistance, make 
appropriate efforts to secure yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to the remanded 
claims.

2.  Thereafter, afford the Veteran an 
audiology examination to address the nature 
and etiology of his claimed bilateral hearing 
loss and tinnitus.  The claims file must be 
made available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should address the 
following:

a.  Separately for hearing loss in each 
ear, and also for tinnitus, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the disorder developed 
in service or is otherwise causally 
related to service; or whether such 
origin or causation is unlikely (i.e., 
less than a 50-50 degree of 
probability).  

b.  In accomplishing the above, the 
examiner should carefully review the 
Veteran's history of complaints or 
treatments in service and after service, 
based on the objective record as well as 
on his self-reported history of past 
noise exposure and treatment or 
examination for hearing loss or 
tinnitus, and past and current symptoms 
of hearing loss and tinnitus.  The 
examiner should address the credibility 
of the Veteran's assertions based on the 
evidence within the balance of the 
record, and based on examination 
findings.  The examiner should note that 
service medical and service personnel 
records were destroyed by fire at the 
National Personnel Records Center (NPRC) 
in 1973, and hence verification of the 
Veteran's noise exposure in service and 
any audiology findings in service are 
precluded.  His duties as a cameraman 
with the Air Force are, however, are 
verified.

c.  In providing the above opinions, it 
is essential that the examiner review 
past and current lay statements by the 
Veteran, and consider both documented 
evidence of any history of disability, 
as well as absence of any such history 
over any relevant time periods.

d.  Note: The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

e.  Any opinion provided should include 
discussion of specific evidence of 
record. The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence. If 
some questions cannot be answered 
without resorting to pure speculation, 
this should be stated.

3.  Thereafter, readjudicate the remanded 
claims de novo.  If the benefits sought for 
the remanded claims are not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with an SSOC 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

